July 24, 2012 VIA EDGAR Sharon Blume Assistant Chief Accountant United States Securities and Exchange Commission treet, NE Washington, D.C.20549 Re: Bank Bradesco Form 20-F for the Fiscal Year Ended December 31, 2011 Filed on April 30, 2012 File No. 001-15250 Dear Ms. Blume: On April 30, 2012, Bank Bradesco, referred to herein as the “Company”, filed with the Securities and Exchange Commission its annual report on Form 20-F for the fiscal year ended December 31, 2011, referred to herein as the “annual report.” The Company received a letter dated July 3, 2012 with comments from the Staff of the Securities and Exchange Commission on the annual report. The following is the Company’s response to the Staff’s comments contained in its letter dated July 3, 2012. For convenience, the numbered responses set forth below correspond to the numbered comments in that letter. Capitalized terms used but not defined herein are used as defined in the annual report. Form 20-F for the Fiscal Year Ended December 31, 2011 Item 3. D. Risk Factors Risks relating to Bradesco and the Brazilian banking industry The Brazilian government regulates the operations of Brazilian financial institutions…., page 16 1. We note you are one of the largest credit card issuers in Brazil as of December 31, 2011. We further note your disclosure here regarding new regulations affecting the credit card industry that may have a material adverse effect on the revenues from your credit card business. Please revise your future filings to describe in more detail the impact these regulations have had or will have on your credit card fee income. Provide us with your proposed disclosure. Sharon Blume United States Securities and Exchange Commission July 24, 2012 Page 2 of 14 In response to the Staff´s comment, the Company has reevaluated the impact of the regulations on credit card fee charges on its credit card revenues. The regulations took effect beginning in June 2011; upon further analysis of the impact of such regulations during the second semester of 2011 and in 2012 to date, the Company has now concluded that the regulations did not in fact have a material adverse effect on its credit card revenues and, accordingly, do not present a material risk relating to the Company or the Brazilian banking industry. As a result, in future filings the Company plans to delete the reference to such regulations potentially having a material adverse effect on its results. For illustrative purposes, the proposed change to the risk factor is set out below: “ The Brazilian government regulates the operations of Brazilian financial institutions and insurance companies, and changes in existing laws and regulations or the imposition of new laws and regulations may negatively affect our operations and revenues. Brazilian banks and insurance companies, including our banking and insurance operations, are subject to extensive and continuous regulatory review by the Brazilian government. We have no control over government regulations, which govern all facets of our operations, including the imposition of: · minimum capital requirements; · compulsory deposit/reserve requirements; · investment requirements in fixed assets; · lending limits and other credit restrictions; · accounting and statistical requirements; · solvency margins; · minimum coverage; and · mandatory provisioning policies. The regulatory structure governing Brazilian banks and insurance companies is continuously evolving. Existing laws and regulations could be amended, the manner in which laws and regulations are enforced or interpreted could change, and new laws or regulations could be adopted. Such changes could materially adversely affect our operations and our revenues. Sharon Blume United States Securities and Exchange Commission July 24, 2012 Page 3 of 14 In particular, the Brazilian government has historically enacted regulations affecting financial institutions in an effort to implement its economic policies. These regulations are intended to control the availability of credit and reduce or increase consumption in Brazil. These changes may adversely affect us because our returns on compulsory deposits are lower than those we obtain on our other investments. Parts of our business that are not currently subject to government regulation may become regulated in the future. For example, there are several legislative proposals currently under discussion in the Brazilian congress to regulate the credit card industry. Some of these proposals aim at increasing competition in the industry and limiting the fees charged by credit card companies. On November 25, 2010, for example, the Central Bank issued new regulations on fees charged by financial institutions, including criteria for calculating minimum credit card payments. Such rules, which are applicable to agreements executed after June 1, 2011 (and which will be applicable starting on June 1, 2012 to agreements executed before June 1, 2011), set forth, among other things, that only five types of fees can be charged, including annual fee, fees with respect to issuance of a second card, cash withdrawal, payment of accounts and emergency request of increase in the credit limits; and that the minimum payment of the monthly invoices cannot be less than 20.0% of their total amount. New regulations affecting the credit card industry may have a material adverse effect on the revenues from our credit card business. Such new regulations and other regulatory changes affecting other businesses, in which we are engaged, including our broker dealer and leasing operations, could have an adverse effect on our operations and our revenues. ” Item 18. Financial Statements Consolidated Statement of Income, F-5 2. Please consider revising future filings to present additional line items on the face of the statement of income for total operating income and total operating expense. Refer to paragraph 85 of IAS 1. In response to the Staff´s comment, the Company will include total operating income and total operating expense in the consolidated statement of income in future filings. For illustrative purposes, the Company sets out its consolidated statement of income for the fiscal years ended December 31, 2011, 2010 and 2009 as so revised below: Sharon Blume United States Securities and Exchange Commission July 24, 2012 Page 4 of 14 R$ thousand Years ended December 31 Note Interest and similar income Interest and similar expenses Net interest income 6 Fee and commission income Fee and commission expenses Net fee and commission income 7 Net gains/(losses) on financial instruments classified as held for trading 8 Net gains/(losses) on financial instruments classified as available for sale 9 365,302 Net gains/(losses) of foreign currency transactions 10 Income from insurance and pension plans 11 Operating income Impairment of loans and advances 12 Personnel expenses 13 Other administrative expenses 14 Depreciation and amortization 15 Other operating income/(expenses) 16 Operating expense Income before income taxes and equity in the earnings of associates Equity in the earnings of associates 27 Income before income taxes Income and social contribution taxes 17 Net income for the year Attributable to shareholders: Controlling shareholders Non-controlling interest Basic and diluted income per share based on the weighted average number of shares attributable to shareholders (expressed in R$ per share): – Earnings per common share 18 2.12 – Earnings per preferred share 18 2.34 Sharon Blume United States Securities and Exchange Commission July 24, 2012 Page 5 of 14 Notes to the Consolidated Financial Statements General 3. Please revise future filings to disclose assets and liabilities expected to be recovered or settled after more than 12 months in accordance with paragraph 61 of IAS 1. Show us what your revised disclosure will look like in future filings in your response. In response to the Staff´s comments, in its future filings the Company will include a table containing the total of non-financial assets and the total of non-financial liabilities segregated by current and non-current. Moreover, the Company will segregate the financial assets and financial liabilities presented in the table “Statement of financial position by maturity” included in “Note 3.3. Liquidity Risk” between current and non-current. As the Staff requested, the Company sets out below its statement of financial position as of December 31, 2011 and as of December 31, 2010 as so amended: “Note 3.3. Liquidity Risk” Statement of financial position by maturities The tables below show the financial assets and liabilities of the Company segregated by maturities used for the management of liquidity risks, in accordance with the remaining contractual maturities on the date of the consolidated financial statements, and by current and non-current: Sharon Blume United States Securities and Exchange Commission July 24, 2012 Page 6 of 14 R$ thousand December 31, 2011 Current Non-current 1 to 30 days 31 to 180 days 181 to 360 days 1 to 5 years More than 5 years No stated maturity Total Assets Cash and balances with banks 93,777,577 - 93,777,577 Financial assets held for trading 30,919,375 1,576,150 8,971,911 32,801,491 12,882,763 9,445,387 96,597,077 Financial assets available for sale 104,860 93,328 556,850 2,597,840 36,938,973 4,956,547 45,248,398 Investments held to maturity 607,926 - 125,886 207,601 3,169,574 - 4,110,987 Assets pledged as collateral 27,582,634 33,650,523 422,925 26,371,642 9,094,356 - 97,122,080 Loans and advances to banks 50,031,083 9,026,976 1,679,629 11,894,106 32,096 - 72,663,890 Loans and advances to customers 35,661,204 67,729,071 39,982,240 87,353,692 15,148,742 - 245,874,949 Other financial assets 25,434,232 - 25,434,232 Total financial assets 112,076,048 51,739,441 680,829,190 Liabilities Deposits from banks 105,430,313 21,549,272 14,475,429 58,745,664 4,089,498 - 204,290,176 Deposits from customers 105,721,822 13,788,522 11,507,322 84,284,286 1,018,986 - 216,320,938 Financial liabilities held for trading 204,584 183,418 76,070 176,072 107,066 - 747,210 Funds from securities issued 335,483 6,121,755 8,033,030 26,233,251 907,450 - 41,630,969 Subordinated debt 103,973 2,788,605 4,616,848 5,590,898 13,809,767 - 26,910,091 Insurance technical provisions and pension plans 75,346,103 1,697,496 475,194 21,593,528 - - 99,112,321 Other financial liabilities 29,932,557 - 29,932,557 Total financial liabilities 317,074,835 46,129,068 39,183,893 196,623,699 19,932,767 - 618,944,262 Sharon Blume United States Securities and Exchange Commission July 24, 2012 Page 7 of 14 R$ thousand December 31, 2010 Current Non-current 1 to 30 days 31 to 180 days 181 to 360 days 1 to 5 years More than 5 years No stated maturity Total Assets Cash and balances with banks - Financial assets held for trading Financial assets available for sale Investments held to maturity - - - Assets pledged as collateral - Loans and advances to banks - Loans and advances to customers - Other financial assets - Total financial assets Liabilities Deposits from banks - Deposits from customers - Financial liabilities held for trading - Funds from securities issued - Subordinated debt - Insurance technical provisions and pension plans - - Other financial liabilities - Total financial liabilities - Includes mainly foreign exchange transactions, debtors for guarantee deposits and negotiation and intermediation of securities; Demand and savings deposits and insurance technical provisions and pension plans comprising VGBL and PGBL products are classified as up to 30 days, without considering average historical turnover; and Includes mainly credit card transactions, foreign exchange transactions, negotiation and intermediation of securities, finance leasing and capitalization bonds. Sharon Blume United States Securities and Exchange Commission July 24, 2012 Page 8 of 14 The tables below show the assets and liabilities of the Company segregated by current and non-current, on the date of the consolidated financial statements: R$ thousand December 31, 2011 Current Non-current Total Assets Total financial assets Non-current assets held for sale Investments in associated companies - Property and equipment - Intangible assets and goodwill - Taxes to be offset Deferred income tax assets - Other assets Total non-financial assets Total assets Liabilities Total financial liabilities Other provisions Current income tax liabilities Deferred income tax liabilities - Other liabilities Total non-financial liabilities Total equity - Total liabilities and equity Sharon Blume United States Securities and Exchange Commission July 24, 2012 Page 9 of 14 R$ thousand December 31, 2010 Current Non-current Total Assets Total financial assets 356,087,616 217,033,673 573,121,289 Non-current assets held for sale 411,602 540 412,142 Investments in associated companies - 2,298,200 2,298,200 Property and equipment - 3,669,281 Intangible assets and goodwill - 5,412,088 Taxes to be offset 566,849 1,023,448 1,590,297 Deferred income tax assets - 12,733,792 Other assets 2,265,959 1,450,976 3,716,935 Total non-financial assets 26,588,325 29,832,735 Total assets 243,621,998 602,954,024 Liabilities Total financial liabilities 343,672,843 175,214,898 5 18,887,741 Other provisions 1,262,994 12,064,872 13,327,866 Current income tax liabilities 1,923,372 - 1,923,372 Deferred income tax liabilities - 1,980,544 Other liabilities 15,142,072 533,864 15,675,936 Total non-financial liabilities 18,328,438 14,579,280 32,907,718 Total equity - Total liabilities and equity 362,001,281 240,952,743 Note 3 – Risk Management Renegotiated Loans and Advances, F-46 4. It is unclear from your disclosure on page F-46 if renegotiated loans and advances are considered impaired. Please tell us and revise future filings to include the following related to these loans: • Explain your policy for determining whether a loan modification is considered impaired or not; • Explain in detail your policy for determining impairment on modified loans and advances and how you considered the guidance in paragraph 59(c) of IAS 39 when evaluating these loans for impairment; Sharon Blume United States Securities and Exchange Commission July 24, 2012 Page 10 of 14 The total of “Renegotiated loans and advances to customers” (pg. F-46) of R$8,658,167 thousand is included in the total for item “(iii) Loans and advances to customers impaired” (pg. F-45) of R$26,299,138 thousand, and, as a result, in the “By category” table on the same page. Therefore, “Renegotiated loans and advances to customers” represent only a portion of total impaired loans. Our policy for impairment is disclosed in the last paragraph of page F-43 as follows: “The Organization’s loans are classified as “impaired” when they are (a) past due over 90 days, or (b) incurred in loss, or (c) rescheduled and/or that have been, or (d) reclassified as high risk levels and/or have been subject to, or (e) bankruptcy events (declared bankrupt, or application, or grant, or approval by judicial or extrajudicial authority).” In future filings we propose to revise the foregoing as indicated in track changes below: “The Organization’s loans are classified as “impaired” when they are (a) are past due over 90 days, or (b) have incurred in a loss, or (c) rescheduled and/or that have been, or have been renegotiated in a manner that grants a concession to the borrower that we would not otherwise consider, (d) have been reclassified as a high er risk level s and/or (e) have been subject to , or (e) bankruptcy events (declared bankrupt, or application, or grant, or approval by judicial or extrajudicial authority).” The accounting policy for determining impairment on renegotiated loans and advances is disclosed in note 3.1(iii) on pg. F-47 “ Measurement of Credit Risk, ” which applies to all impaired loans, including renegotiated loans. Additionally, renegotiated loans and advances are considered subject to impairment in accordance with paragraph 59(c) of IAS 39. Modifying the original maturity or payment terms of loan agreements is considered to be a renegotiation, and it takes place when the client's financial difficulties are manifested through late payments, bankruptcy filings, or other events. Renegotiations include debt restructuring, which takes into account the extension of payment plans, among other factors. The policies and practices of renegotiation are based on parameters that focus on adjusting the timing of cash payments based on the client's actual cash flow generation capacity. Based on this information, alternatives are sought to restructure a client's liability, either through adjusted deadlines (extended repayment terms), a grace period (to respond to immediate needs), changes to the contractual charges (when the client cannot afford the contracted interest rates), differentiated payment flows (a flow that increases over time in order to allow the client to service its obligations already incurred with other creditors). Sharon Blume United States Securities and Exchange Commission July 24, 2012 Page 11 of 14 At the same time, we seek to improve access to secondary sources of repayment, mainly by adding collateral (primarily real estate and fixtures) or guaranties (individuals or corporations). To do this, we research the assets held by the joint debtors in order to identify resources i.e. free and clear property that can be used in the future, in the event of a new default, to ensure the total or partial receipt of the loan amount, either through an administrative or legal proceeding. Often, clients may request a discount on the debt amount, however such a concession is granted on an exceptional basis only, when all of the alternatives for a full repayment of the loan amount have been exhausted. As a general rule, we seek to offer payment alternatives to the client (extensions, reduced charges, etc.) in order to avoid granting such a discount. If and when such a discount is granted, there must be a justification, such as high tax debts, high labor debts, a lack of assets or payment in cash. Given our level of provisions prior to the renegotiation process, we have not generally experienced losses with discounts exceeding the amount already provisioned. These strategies mentioned above have resulted in successful negotiations, allowing the customer to meet their obligations and, consequently, repay the loan to the bank. • Specifically disclose all the factors you consider at the time a loan is modified to determine whether the loan should continue to accrue interest and explain how such interest is calculated; At the time a loan is modified, our Management considers the new loan's conditions and renegotiated maturity and it no longer considers it past due. From the date of modification, renegotiated interest begins to accrue, using the effective interest rate method, taking into consideration the customer’s capacity to pay the loan based on the analysis made by our Management. If the customer fails to maintain the new negotiated terms, our Management considers ceasing accrual from that point. • Quantify the type of concessions made on loan modifications (reduction in interest rate, payment extensions, forgiveness of principal, etc) and discuss your success with the different types of concessions; and Concessions made on loan modifications are assessed and quantified in a combined manner and not by type. Our success with the concessions is demonstrated in the payments line set out in the table below. The following table shows changes made to and our analysis of our portfolio of renegotiated loans and advances to customers: Sharon Blume United States Securities and Exchange Commission July 24, 2012 Page 12 of 14 R$ thousand December 31 Renegotiated loans and advances at January 1 st Additional renegotiated amounts, including interest 7,800,419 5,885,354 Payments received (3,559,407) (2,509,824) Write-Offs (2,494,449) (2,010,103) Renegotiated loans and advances at December 31 st Impairment of loans and advances (5,521,460) (4,341,572) Total renegotiated loans and advances to customers, net of impairment 3,131, 2,570,032 Impairment on renegotiated loans and advances as a percentage of the total renegotiated loans and advances 63.8% 62.8% Total renegotiated loans and advances as a percentage of the total loan portfolio 3.3% 3.1% Total renegotiated loans and advances as a percentage of the total loan portfolio, net of impairment 1.3% 1.2% • Tell us the impairment charges taken on renegotiated loans and advances in the periods presented, if any. The impairment charges, net of recoveries taken on renegotiated loans and advances for the years ended December 31, 2011 and 2010 were R$1,179,888 thousand and R$921,314 thousand, respectively. These amounts relate to charges for loans and advances that were renegotiated during the current year as well as additional provisions needed subsequent to the renegotiation date due to a deterioration in these loans after the renegotiation date. As set out above and in accordance with the Staff's request, the proposed disclosure in future filings is set out below: “Renegotiated loans and advances to customers The total balance of “Loans and advances to customers impaired” includes renegotiated loans and advances to customers. Such loans contemplate extension of loan payment terms, grace periods, reductions in interest rates, and/or, in some cases, writing off part of the loan principal amount. Renegotiations may occur after debts are past due or when the Company has information about a significant deterioration in the client’s creditworthiness. The purpose of such renegotiations is to adapt the loan to reflect the client’s actual payment capacity. Sharon Blume United States Securities and Exchange Commission July 24, 2012 Page 13 of 14 The following table shows changes made to and our analysis of our portfolio of renegotiated loans and advances to customers: R$ thousand December 31 Renegotiated loans and advances at January 1 st Additional renegotiated amounts, including interest 7,800,419 5,885,354 Payments received (3,559,407) (2,509,824) Write-Offs (2,494,449) (2,010,103) Renegotiated loans and advances at December 31 st Impairment of loans and advances (5,521,460) (4,341,572) Total renegotiated loans and advances to customers, net of impairment 3,131,707 2,570,032 Impairment on renegotiated loans and advances as a percentage of the renegotiated portfolio 63.8% 62.8% Total renegotiated loans and advances as a percentage of the total loan portfolio 3.3% 3.1% Total renegotiated loans and advances as a percentage of the total loan portfolio, net of impairment 1.3% 1.2% At the time a loan is modified, the Management considers the new loan's conditions and renegotiated maturity and it is no longer considered past due. From the date of modification, renegotiated interest begins to accrue, using the effective interest rate method, taking into consideration the customer’s capacity to pay the loan based on the analysis made by the Management. If the customer fails to maintain the new negotiated terms, the Administration considers ceasing accrual from that point. Additionally, any balances related to renegotiated loans and advances to customers that have already been written off and recorded in off-balance sheet accounts, as well as any gains from renegotiations, are recognized only when received.” Sharon Blume United States Securities and Exchange Commission July 24, 2012 Page 14 of 14 * In accordance with your request, we acknowledge that: · the Company is responsible for the adequacy and accuracy of the disclosure in its filings with the Commission; · Staff comments or changes to disclosure in response to Staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the Company may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. The Company is grateful for your assistance in this matter and we hope that the responses adequately address the Staff’s comments. Please contact us if you have any comments or questions regarding the Company’s responses to the Staff’s comments and the annual report. Sincerely, /s/ Luiz Carlos Trabuco Cappi Luiz Carlos Trabuco Cappi Chief Executive Officer Enclosures cc: Mr. Cláudio Sertório KPMG Auditores Independentes Mr. Anand Saha Clifford Chance US LLP
